Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 4th, 2022.  Claims 1-3, 5-10, 13, 14, 16, 18-21, 23, 24, 31, and 32 are pending.  Claims 4, 11, 12, 15, 17, 22, and 25-30 are canceled.  Claims 31 and 32 are newly added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-3, 5-10, 13, 14, 16, 18-21, and 24 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Rao et al. (US 2005/0090014), hereafter Rao in view of Lines (US 2008/0287686).
Rao discloses ratiometric fluorescent pH sensors for non-invasive monitoring (abstract).  With regard to claim 1, Rao discloses a polymer matrix for optical sensing of pH and/or carbon dioxide comprising a fluorophore (e.g. HPTS/HTPS or pyranine as in cl. 9 referenced in Applicant’s specification and more commonly known), a positively charged counter-ion moiety (ethyltrimethyl ammonium; and as quaternary ammonium as in cl.  10) and a polymeric support (poly(2-hydroxylethyl methacrylate)-co-(meth-acrylol) wherein the counter-ion moiety is covalently bound to the polymeric support by a polymer linking body (as given by the methacryloyl moiety of the polymeric support which yields the pHEMA-METMA copolymer hydrogel, and further as in cl. 18 with one or more of a covalent bond, -O-) (pars. [0004,0010,0038,0048], figs., for example).  With regard to claims 2 and 6, the fluorophore comprises a negatively-charged moiety at near-neutral pH such as in SO3- and/or -OH groups (and providing –O- group as in cl. 6; pars.[0010,0033], for example).  With regards to claims 3 and 24 (it is further seen from the above that Rao provides for such producing steps as in cls. 24 coincident with the formed polymer matrix of claim 1), Rao discloses that whichever of the fluorophore or the counter-ion moiety is not covalently bound to the polymeric support by a polymer linking moiety is suspended in the polymeric support (herein, drawn to the fluorophore; see par. [0055], for example).  With regard to claim 5, the fluorophore can undergo fluorescence emission at first wavelength lambda with an intensity I, and can undergo fluorescence emission at a second wavelength lambda2 with an intensity I2 and the ratio of I1 to I2 varies dependent upon pH (par. [0010], for example).  With regard to claim 7, Rao discloses that the fluorophore comprises a species of the formula FI-A wherein R is selected from H, SO3, CO2Ra and with regard to claim 8, Rao discloses the fluorophore comprises a species of formula FI-B wherein R1, R2 is a covalent bond to the polymer linking moiety, SO3, CO2Ra as provided therein, and coincident with the disclosed HTPS/pyranine (pars. [0033,0048], for example).  With regard to claim 13, Rao discloses that the polymeric support is gas-permeable, and the polymeric support comprise a hydrophilic polymer as in cl. 14 (pars.[0038,0053,0055] and hydrogels discussed).   With regard to claim 16, Rao discloses an alternative embodiment wherein the polymeric support comprises a hydrophobic polymer, optionally as a hydrophobic silicone-based polymer as silicone rubbers, which have pendant methacryloyl functional groups (par. [0057], for example).  With regard to claim 19, the polymer matrix also comprises water (pars. [0055,0056], for example).  With regard to claim 20, Rao discloses that it is known to provide the polymer matrix as in claim 1 and includes a sensor region, and an optical waveguide arranged to direct light to the sensing region (pars. [0009-0012], for example).  With regard to claim 21, the recitation is drawn to an intended use recitation not afforded patentable weight and Rao provides to disclose a commensurately structured optical sensor for sensing carbon dioxide in as much as claimed and is thus said to be fully capable of detecting carbon dioxide content of blood in as much as presented herein (it is further noted that Rao discloses pCO2 in blood applications; par. [0011] for example).
With regards to claims 1, 20, and 24, Rao does not specifically disclose that the molar ratio of counter-ion to fluorophore is 2:1 or greater.
Lines discloses processes of for preparing onium salts (abstract).  Lines discloses that colorimetric carbon dioxide film sensors are known to be based on quaternary ammonium slats, and the indicator solutions are prepared by reacting the pH-sensitive dye with an excess of tetraoctylammonium hydroxide in methanol, wherein the use of excess quaternary ammonium salt (i.e. counter-ion) is necessary for the reliable function of the sensor by maximizing the amount of bound water in the film.  Lines discloses that preferably a stoichiometric excess of the water-in-soluble onium salt over the salt of the dye, preferably at least 2:1 excess and more preferably at least 5:1 excess (pars. [0002,0023], for example).
It would have been obvious to one of ordinary skill in the art to modify Rao to provide that the molar ratio of counter-ion to fluorophore is 2:1 or greater such as taught in the analogous prior art of Lines to preparation of onium salts in sensor films, wherein use of an excess of counter-ion to fluorophore provides for reliable function of the sensor by maximizing the amount of bound water in the film.


Claim(s) 1-3, 5-10, 13, 14, 16, 18-21, 24, and 32 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Rao in view of Rao et al. (High-stability non-invasive autoclavable naked optical CO2 sensor, Biosensors & Bioelectronics 2003, pages 857-865), hereafter Rao-2.
Rao has been discussed above.
With regards to claims 1, 20, and 24, Rao does not specifically disclose that the molar ratio of counter-ion to fluorophore is 2:1 or greater.
Rao-2 discloses polymer matrix sensing films with the use of CTMAOH as a quarternary ammonium cation in a sensor with HPTS fluorescence dye (abstract).  Rao-2 further discloses that the sensing film was much more stable when more base CTMAOH was used than dye (i.e. an excess of couter-ion to fluorophore; see item 3, page 860, for example).
It would have been obvious to modify Rao to provide an excess of counter-ion to fluorophore such as at a 2:1 ratio or greater as suggested by Rao-2 in order to provide a more stable sensing film over a longer period of time as the sensing film can neutralize acid vapors in the air or some acidic functions or groups that will react with the base cation, and wherein Rao is likewise concerned with the related measurement parameter of carbon dioxide (see par. [0011], for example).

Further, as in newly-added claim 32, Rao does not specifically disclose the particular quaternary ammonium cation as recited in claim 32.
Rao-2 discloses the use of CTMAOH as a quarternary ammonium cation in a sensor with HPTS fluorescence dye, wherein CTMAOH has the linear formula CH3 (CH2)15 N(OH)(CH3)3 and shown below as in the claimed formula (abstract, pages 857-860).



    PNG
    media_image1.png
    115
    221
    media_image1.png
    Greyscale


It would have been obvious to modify Rao to utilize CTMAOH as the quaternary ammonium cation such as taught by Rao-2 in order to provide an obvious, alternative arrangement in which CTMAOH is another quaternary ammonium cation with suitability with HPTS (the likewise fluorescent dye utilized in Rao) in an optical sensing film, and wherein Rao is also concerned with related blood monitoring of carbon dioxide (see par. [0011], for example), ), and such quaternary ammonium cation with suitability to HPTS would have a reasonable expectation of success in the device of Rao.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lines as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, and 24, above and in further view of Singh et al. (USPN 5,408,999), hereafter Singh.
Rao does not specifically disclose that the sensing region comprises a gas-permeable hydrophobic membrane which is impermeable to liquids and hydrogen ions as recited therein.
Singh discloses a fiber-optic probe for the measurement of fluid parameters, including carbon dioxide (abstract).  Singh discloses providing a hydrophobic gas permeable membrane applied on the pC02 an p02 chambers area (lines 35-41, col. 12; lines 33-40, col. 13; lines 46-51, col. 14, for example).
It would have been obvious to one of ordinary skill in the art to include a gas permeable hydrophobic membrane in the sensing region and this impermeable to liquids and hydrogen ions while allowing carbon dioxide to enter through the hydrophobic membrane in order to provide a selective sensor for applications in carbon dioxide sensing or for providing an additional portion of the sensing region selective to a second analyte of carbon dioxide in addition to pH as in Rao, which would provide a more dynamic sensor arrangement for a plurality of clinically relevant parameters and wherein Rao is also interested in blood gas monitoring (herein, carbon dioxide; see also par. [0011] of Rao).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Rao-2 as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, 24, and 32, above and in further view of Singh.
As seen from the above prior, likewise discussion to claim 23-
It would have been obvious to one of ordinary skill in the art to include a gas permeable hydrophobic membrane in the sensing region and this impermeable to liquids and hydrogen ions while allowing carbon dioxide to enter through the hydrophobic membrane in order to provide a selective sensor for applications in carbon dioxide sensing or for providing an additional portion of the sensing region selective to a second analyte of carbon dioxide in addition to pH as in Rao, which would provide a more dynamic sensor arrangement for a plurality of clinically relevant parameters and wherein Rao is also interested in blood gas monitoring (herein, carbon dioxide; see also par. [0011] of Rao).



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lines as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, and 24, above and in further view of Kritzman et al. (US 2003/0166293), hereafter Krtizman.
Rao/Lines does not specifically disclose that the counter-ion moiety is covalently bond to the support.
Kritzman discloses a secretion-monitoring article (abstract).  Krizman discloses, as described in USPN 5,897,834, a preformed polymer in which quaternary ammonium groups are covalently bound, and the indicators are non-covalently bound to the polymer, wherein the non-covalent bonds are strong enough so that the attached indicators do not leach out in aqueous solution (pars. [0137], for example).
It would have been obvious to one of ordinary skill in the art to modify Rao/Lines to provide the counter-ion moiety covalently bound to the support and the indicator non-covalently bound such as taught by the analogous prior art of Kritzman to clinical sensing polymer supports, which provides an obvious, alternative arrangement in which covalently bound counter-ion moiety with non-covalently bound indicator (i.e. fluorophore) provides bonds that are strong enough so that the attached indicators do not leach out and afford a sensor platform arrangement that would have a reasonable expectation of success in the likewise polymer matrix of Rao.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Rao-2 as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, 24 and 32, above and in further view of Kritzman et al. (US 2003/0166293), hereafter Krtizman.
As seen from the above prior, likewise discussion to claim 31-
It would have been obvious to one of ordinary skill in the art to modify Rao/Rao-2 to provide the counter-ion moiety covalently bound to the support and the indicator non-covalently bound such as taught by the analogous prior art of Kritzman to clinical sensing polymer supports, which provides an obvious, alternative arrangement in which covalently bound counter-ion moiety with non-covalently bound indicator (i.e. fluorophore) provides bonds that are strong enough so that the attached indicators do not leach out and afford a sensor platform arrangement that would have a reasonable expectation of success in the likewise polymer matrix of Rao.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lines as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, and 24, above and in further view of Rao-2. 
Rao/Lines does not specifically disclose the quaternary ammonium cation as in claim 32.
Rao-2 has been discussed above.
It would have been obvious to modify Rao/Lines to utilize CTMAOH as the quaternary ammonium cation such as taught by Rao-2 in order to provide an obvious, alternative arrangement in which CTMAOH is another quaternary ammonium cation with suitability with HPTS (the likewise fluorescent dye utilized in Rao) in an optical sensing film, and wherein Rao is also concerned with related blood monitoring of carbon dioxide (see par. [0011], for example), and such quaternary ammonium cation with suitability to HPTS would have a reasonable expectation of success in the device of Rao/Lines.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lines as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, and 24, above and in further view of Klofta et al. (US 2003/0164136), hereafter Klofta.
Rao/Lines has been discussed above.
Rao/Lines does not specifically disclose the quaternary ammonium cation as in claim 32.
Klofta discloses an indicator colorant including a cationic ammonium compound as a leaching inhibitor, and preferably a quaternary ammonium compound to associated with the activated anionic form of a pH indicator.  Klofta discloses that preferable quaternary ammonium include hexadeyltrimethylammonium methylsulfate (and which is coincident with Applicant’s disclosure in par. [0142] of the pre-grant publication US 2021/0285877) (abstract; par. [0045], for example).
It would have been obvious to one of ordinary skill in the art to modify Rao/Lines to include a quaternary ammonium cation as in claim 32 such as taught by Klofta in order to provide a likewise suitable quaternary ammonium cation to that in Rao wherein such hexadeyltrimethylammonium methylsulfate is effective in preventing leaching of the anionic dyes or pH indicators.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Rao-2 as applied to claims 1-3, 5-10, 13, 14, 16, 18-21, 24 and 31, above and in further view of Klofta et al. (US 2003/0164136), hereafter Klofta.
Rao/Rao-2 has been discussed above.
If Rao-2 is taken as not disclosing a quaternary ammonium cation as in claim 32, than such a modification would have been obvious to one of ordinary skill in the art.
Klofta has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Rao/Rao-2 to include a quaternary ammonium cation as in claim 32 such as taught by Klofta in order to provide a likewise suitable quaternary ammonium cation to that in Rao wherein such hexadeyltrimethylammonium methylsulfate is effective in preventing leaching of the anionic dyes or pH indicators.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 13, 14, 16, 18-21, 23, 24, 31, and 32 have been considered but are moot because the new ground of rejection.
As discussed above, claims 1-3, 5-10, 13, 14, 16, 18-21, 24, and 25 are herein rejected under 35 USC 103 as being unpatentable over Rao in view of the newly-applied prior art of Lines for the reasons discussed above.
Further, Applicant assertion that Rao discloses a polymeric matrix for optical pH sensing and Rao is not concerned with carbon dioxide sensing, is not found persuasive by the Examiner.
First, Examiner asserts that the intended use recitation in the preambles of the claims to “for optical sensing of CO2” is not attributed patentable weight.
Additionally, Examiner notes that Rao discloses the use of HPTS in fluorescence-based pH sensors, as well as an intravascular blood gas monitoring system where it is used for both pH and pCO2 detection (see par. [0011], for example).
Further, Examiner asserts that Rao (as modified by Lines above) discloses a commensurately structured polymer matrix as in cl. 1, optical sensor as in cl. 20, and method of producing as in cl. 24, wherein the likewise and commensurately provided/produced matrix/sensor would be fully capable of sensing carbon dioxide.
This is additionally seen from the above discussion to the commensurate architecture/method of producing provided in Rao wherein –
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
As discussed above, Rao provides for a matrix, sensor, and method of production commensurately as claimed and fully capable of sensing carbon dioxide in as much as recited therein.

Newly-added claims 31 and 32 are rejected as discussed above in the body of the action.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art to Mills et al. (incorporated and referenced in the Lines reference; Equilibrium Studies on Colorimetric Plastic Film Sensors for Carbon Dioxide, Anal. Chem 1992, Vol. 64, pages 1383-1389) is attached herein as it is also relevant to Applicant’s field of endeavor.

Waldner et al. (USPN 6,338,822) discloses optical carbon dioxide sensors comprising a carrier, light-sensitive layer and a polymer as a base and an anionic fluorescent dye, wherein the light-sensitive layer also contains a quaternary onium phenolate, which is relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/NEIL N TURK/           Primary Examiner, Art Unit 1798